Citation Nr: 0429460	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  99-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1943 to May 1945.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO confirmed and continued a 
noncompensable evaluation for residuals of rheumatic fever.

The Board remanded the case in December 2000 for development 
of the evidence.

Pursuant to regulatory authority in effect in March 2003, the 
Board undertook additional development of the evidence.  The 
Board subsequently remanded the case in October 2003 and the 
case has now been returned to the Board for further appellate 
adjudication.  


FINDING OF FACT

Service-connected residuals of rheumatic fever are 
asymptomatic.


CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for 
residuals of rheumatic fever. 38 U.S.C.A. § §§ 1155, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision in February 1999, a statement of the case 
(SOC) dated in June 1999, supplemental statements of the case 
(SSOC) dated in December 1999, March 2000, July 2002, and 
April 2004, and a letter regarding the VCAA in March 2004, 
the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The March 2004 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The March 
2004 letter specifically asked the veteran to tell the RO if 
he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  This 
was because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant in the development of his 
claim in accordance with the VCAA.  His service medical 
records have been associated with his file and private and VA 
records have been obtained.  He was afforded a VA examination 
and an opinion was obtained.  Adjudication of the claim may 
proceed, consistent with the VCAA.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

Historically, by a May 1945 rating decision, service 
connection for residuals of rheumatic fever was established 
with a 30 percent evaluation.  By a June 1946 rating 
decision, the evaluation had been decreased to 10 percent 
disabling and by a September 1949 rating decision, the 
evaluation for residuals of rheumatic fever had been 
decreased to a noncompensable rating.

The veteran's claim for an increased (compensable) evaluation 
for rheumatic fever was received in June 1998.

Medical treatment records dated from October 1980 to May 1988 
were received from Meriter Hospital.  An October 1980 
echocardiography noted a history of rheumatic fever.  The 
aortic valve was found to be thickened but opened well.  
There was a small pericardial effusion.  The diagnoses were 
history of rheumatic fever and questionable aortic stenosis.

Medical treatment records dated from December 1978 to 
December 1990 were received from Associated Physicians.  The 
records show that the veteran's blood pressure and 
cholesterol were borderline high.  There was a question of 
valvular changes.

The veteran underwent a VA examination in August 1998 in 
which the examiner noted that the veteran had no clinical 
evidence of rheumatic fever or rheumatic heart disease 
pending echocardiogram.  There was no evidence of acute 
inflammatory arthritis of the extremities.  There was no 
rheumatic valvular disease or rheumatic myocarditis or 
pericarditis.  Examination of the cardiovascular system 
revealed that the apex was not palpable but was within the 
midclavicular line by percussion.  There was no diastolic or 
systolic murmur at any valvular areas.  The heart sound was 
normal and the rhythm had occasional premature beats without 
compensatory pause.  The chest was clear to auscultation.  
Examination of the musculoskeletal system revealed evidence 
of degenerative joint disease of the hands with typical 
Heberden's nodes on all distal interphalangeal joints.  There 
was no effusion or tenderness.  There was no evidence of 
acute inflammatory changes such as synovitis and there was 
full range of motion with good grip.  

Results from an echocardiogram revealed normal sinus rhythm 
with 1st degree AV block with frequent premature 
supraventricular complexes.  The ECG was otherwise normal.  

The veteran was diagnosed with the following disorders:  
record of rheumatic fever, in remission, with no rheumatic 
valvular disease, carditis, or myocarditis; hypertensive 
cardiovascular disease with angina, post-service; carotid 
artery disease with stroke and hemiparesis, status-post 
carotid endarterectomy of the left side, post-service; 
degenerative joint disease of the left hands; and mild 
degenerative changes of both ankles, post-service.

Medical treatment records dated from May 1997 to August 1998 
were received from Marshfield Clinic.  The records show that 
the veteran was diagnosed with coronary artery disease.

An August 1998 echocardiogram from Marshfield Clinic revealed 
a finding of mild mitral insufficiency with mild to moderate 
thickening of the aortic valve leaflets and no significant 
stenosis.

The veteran underwent a VA cardiovascular examination in 
September 1999.  The examiner noted that there was no history 
of endocarditis, myocarditis, pericarditis, bruits, coronary 
artery transplant, heart valve replacement or luetic heart 
disease.  The veteran denied any angina, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, orthopnea, but he did admit to 
occasional edema.  

Electrocardiogram revealed sinus rhythm with first-degree 
block, right axis deviation, and left bundle branch block.

Chest x-ray revealed stable chest which was free of active 
disease.

Myocardial perfusion scan showed that the veteran reached a 
workload of 6 METS at 100 percent of his predicted heart 
rate.  He stopped because of fatigue.  The EKG showed 
frequent PVCs.  The basic EKG had left bundle branch block, 
so evaluation of ST-segment depression could not be 
adequately determined.  The myocardial perfusion study 
revealed reversible myocardial perfusion defects in the 
inferior wall and the apex, consistent with exercise-induced 
ischemia.  The left ventricular ejection fraction was 33 
percent.  During the regular stress test, the veteran showed 
a hypertensive response to exercise, with his diastolic 
pressure rising to 100 mmHg.

Echocardiogram revealed left ventricular wall motion to be 
normal.  The left atrium was normal in size.  There was mild 
aortic regurgitation.  The aortic valve leaflets were 
thickened and sclerotic, but the opening motion was well 
maintained.  Mild mitral regurgitation was indicated by the 
presence of a systolic jet in the left atrium.  The mitral 
valve annulus appeared thickened and probably calcified.  The 
mitral valve leaflets were normal.  There was no evidence of 
stenosis, prolapse or fluttering.  Mitral valve morphology 
was assessed as normal.  Aortic valve area was 2.6, with 
normal being 2.0 to 3.7.  

The diagnosis was organic heart disease, atherosclerotic, 
hypertensive and insignificant with mild mitral 
insufficiency.

The examiner commented that mitral valve insufficiency can be 
due to a variety of conditions in addition to rheumatic 
valvular disease.  It was stated that rheumatic valvular 
disease usually affects the mitral valve leaflets.  In this 
case, it was a mitral valve annulus that was defective.  In 
addition, the veteran had ischemic changes of the inferior 
wall and apex.  The ischemic heart disease in this location 
could be associated with papillary muscle dysfunction and 
mitral regurgitation.     

The examiner stated that overall, it was more likely than not 
that the veteran's current mitral regurgitation is secondary 
to his associated coronary artery disease.  In the absence of 
mitral valve leaflet disease, it was not as likely as not the 
cause of the veteran's current mitral regurgitation.  It was 
not as likely as not that his thickened aortic valve 
regurgitation with a normal valve area was the direct cause 
of his exercise-induced fatigue. 

The Board remanded the case in December 2000 to afford the 
veteran another VA cardiovascular examination.  Specifically, 
the examiner was requested to offer an opinion as to whether 
it is at least as likely as not that any ascertained organic 
heart disease is of rheumatic origin.  

The veteran underwent a VA cardiovascular examination in 
February 2002. The examiner noted that the claims folder was 
not available for review.  The examiner noted that a 
cardiolite stress test was pending.  The diagnosis was 
coronary artery disease.

A June 2002 addendum was provided by a VA physician.  The 
physician stated that the veteran underwent a cardiolite 
stress test on March 2002 and the examination showed areas of 
reversible ischemia in the inferior wall and the anteroseptal 
area. There was also a diffuse hypokinesis and left 
ventricular ejection fraction of 35 percent.  The physician 
concluded that this study confirmed the presence of 
atherosclerotic heart disease with reversible ischemia.  It 
was the physician's opinion that the atherosclerotic heart 
disease was not related to rheumatic heart disease but was 
due to atherosclerosis.

In March 2003 the Board undertook additional development on 
the issue on appeal.  The February 2002 VA examiner was 
requested to provide an addendum to the February 2002 
examination report.  In particular, the examiner was 
requested to determine whether the coronary artery disease 
diagnosed during the February 2002 examination is at least as 
likely as not of rheumatic origin.  In addition, the examiner 
was requested to clarify whether the veteran currently 
manifested valvular heart disease, mitral insufficiency, or 
other non-arteriosclerotic heart disease and if the latter, 
should provide an opinion as to whether it is at least as 
likely as not of rheumatic origin.  Furthermore, the veteran 
was to be afforded a VA orthopedic examination to determine 
the nature and current severity of any disorder of the joints 
attributable to his service-connected rheumatic fever.

VA outpatient treatment records dated from December 1998 to 
January 2004 show that the veteran was diagnosed with 
coronary artery disease.

The veteran underwent a VA cardiovascular examination in 
March 2004.  The examiner noted that the claims folder had 
been reviewed.  It was noted that the veteran had a known 
history of congestive heart failure as well as Type II 
diabetes and degenerative joint disease.  The veteran's 
stress test in the year 2002 revealed an ejection fraction of 
35 percent.  He also had an estimated workload to 6 METS.  
There was no diagnosis made or evidence of valvular disease.  

On current examination, the veteran had orthopnea and 
paroxysmal nocturnal dyspnea as well as occasional chest pain 
that is relived with Nitroglycerin.  There was intermittent 
swelling in both ankles.  The veteran was somewhat breathless 
during the examination when supine but no cyanosis or chest 
pain was elicited.  S1 and S2 were normal.  There was regular 
rhythm without murmur or gallop.  Peripheral edema of the 
extremities was noted.  Chest x-ray revealed no acute disease 
of the chest.  No cardiomegaly was noted.

The diagnosis was coronary artery disease.  The examiner 
stated that there was no evidence of rheumatic valvular 
disease and that the veteran's coronary artery disease was at 
least as likely as not related to his diabetes as opposed to 
any rheumatic disease.

The veteran underwent a VA orthopedic examination in March 
2004.  The examiner noted that the claims folder had been 
reviewed.  The veteran complained of bilateral knee and ankle 
pains which had worsened over the years.  Following a 
physical examination of the veteran's knees and ankles, the 
examiner determined that the veteran had osteoarthritis or 
degenerative joint disease and that there was no evidence 
either concurrently or in the past of rheumatic-related joint 
disease.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's service-connected residuals of rheumatic fever 
are evaluated under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7000, which pertains to valvular heart 
disease (including rheumatic heart disease).  Under this 
code, a 10 percent rating is warranted where a workload of 
greater than seven METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication is required.  A 30 percent rating is 
warranted where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year, where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2) (2004).

After careful review of the medical evidence, the Board finds 
that the veteran's service-connected residuals of rheumatic 
fever are asymptomatic.  Rheumatic fever residuals were not 
found on echocardiogram.  The recent medical treatment 
records are silent as to any residuals of the condition and 
the March 2004 VA examiner specifically determined that there 
was no evidence of rheumatic valvular disease.  Furthermore, 
there is no evidence that any disorder of the joints is 
attributable to the rheumatic fever.  Here, the March 2004 VA 
orthopedic examiner specifically determined that the 
veteran's osteoarthritis of the knees and ankles are not 
related to the rheumatic fever.
 
The Board acknowledges that the veteran has been diagnosed 
with coronary artery disease.  The medical and expert opinion 
evidence, however, does not show that the coronary artery 
disease is attributable to his service-connected residuals of 
rheumatic fever.  Rather, the medical evidence shows that the 
veteran's coronary artery disease is attributable to non-
service connected diabetes rather than rheumatic fever.  

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for residuals of rheumatic 
fever.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) rating for residuals of rheumatic 
fever is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



